On Motion for Rehearing.
Mr. Justice Wolverton
delivered the opinion..
In a petition for a rehearing counsel for appellant challenges the correctness of this court’s holding in three particulars. As to the first two, it seems to us, after all, that the argument now advanced is but an elaboration upon that contained in the brief submitting the cause, and we see no reason for receding from the determination originally reached.
*203As to the third, it is submitted that the verdict is in excess of the judgment prayed for in the complaint, a question now made for the first time. This is true, if interest be computed at the rate of 6 per cent per annum. The pleader has made some mistakes, but, taking into account the allegations of the complaint, it will be found that the computation at 6 per cent exceeds the verdict. The prayer demands interest, however, at the rate of 8 per cent per annum, which if added to the pi’incipal sums named will exceed the verdict, hence it becomes apparent that the verdict is not in excess of the judgment prayed for in the complaint, in any view that might be taken as to the rate of interest recoverable, consequently there is no error in the former conclusion.
Rehearing Denied.